Citation Nr: 0945266	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-18 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the right knee based on range of 
motion.

2.  Entitlement to an initial evaluation in excess of 30 
percent for arthritis of the right knee based on lateral 
instability.

3.  Entitlement to a temporary total evaluation based on 
surgical or other treatment for a service-connected right 
knee disability necessitating convalescence in September 1998 
and March 2004.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran had active duty service from July 1989 to July 
1993.  He also had subsequent service in the United States 
Navy Reserves, to include active duty for training from 
September 7 to September 19, 2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  That decision granted service 
connection for residuals of a right knee meniscal tear with 
repair and assigned a noncompensable evaluation effective 
from December 9, 2004, but denied entitlement to a temporary 
total evaluation based on treatment requiring convalescence.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

A hearing was held on September 16, 2009, in St. Petersburg, 
Florida, before the undersigned Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e) (2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The issue of entitlement to a temporary total evaluation will 
be addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

During a hearing before the Board on September 16, 2009, and 
prior to the promulgation of a decision in the appeal, the 
Veteran and his representative indicated that they would like 
to withdraw the appeal for the issues of entitlement to for 
an increased evaluation for his arthritis of the right knee 
based on range of motion and lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the Veteran for the issue of entitlement to a higher initial 
evaluation for arthritis of the right knee based on range of 
motion have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a substantive appeal by 
the Veteran for the issue of entitlement to a higher initial 
evaluation for arthritis of the right knee based on lateral 
instability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative. 38 C.F.R. § 20.204 (2009).

In this case, prior to the promulgation of a decision, the 
Veteran and his representative indicated at the September 
2009 hearing before the Board that they would like to 
withdraw the appeal for the issues of entitlement to an 
increased evaluation for his arthritis of the right knee 
based on range of motion and lateral instability.  The 
hearing testimony of the Veteran and his representative was 
later reduced to writing and incorporated into the record in 
the form of a written transcript.  Therefore, the transcript 
of that hearing has been accepted as a withdrawal of that 
issue on appeal. See Tomlin v. Brown, 5 Vet. App. 355 (1993).  
As such, the Veteran has withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal for those issues, and 
they are dismissed.


ORDER

The issue of entitlement to a higher initial evaluation for 
arthritis of the right knee based on range of motion is 
dismissed.

The issue of entitlement to a higher initial evaluation for 
arthritis of the right knee based on lateral instability is 
dismissed.


REMAND

Reason for Remand:  To adjudicate an inextricably intertwined 
issue.


Service connection has been established for residuals of a 
right knee meniscal tear status post partial medial 
meniscectomy and osteochondral drilling of the medial femoral 
condyle with extensive synovectomy effective from December 6, 
2004.  Service connection has also been granted for arthritis 
of the right knee based on lateral instability effective from 
October 31, 2008.  However, the Veteran has claimed 
entitlement to a temporary total evaluation based on two 
surgeries occurring prior to the effective date for the grant 
of service connection.  He specifically indicated at his 
September 2009 hearing that he underwent surgery for his 
right knee in September 1998 and March 2004.  

Nevertheless, the Veteran and his representative also 
indicated at the September 2009 hearing that they were 
submitting a claim for entitlement to an earlier effective 
for the grant of service connection for a right knee 
disability, to include whether clear and unmistakable error 
(CUE) exists in the October 2000 and March 2002 rating 
decisions that denied entitlement to service connection for a 
right knee disorder as well as in the October 2005 rating 
decision that granted service connection effective from 
December 6, 2004.  In particular, they asserted that the 
effective date for the grant of service connection should be 
the date of the Veteran's original claim because additional 
relevant service treatment records were obtained following 
the issuance of the prior rating decisions.  

Applicable regulations provide that, at any time after VA 
issues a decision on a claim, if VA receives or associates 
with the claims file relevant official service department 
records that existed and had not been associated with the 
claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) of the 
same section (which defines new and material evidence).  The 
regulations also provide that an award based all or in part 
on the records identified in paragraph (c)(1) is effective on 
the date entitlement or arose or the date VA received the 
previously decided claim, whichever is later, or such other 
date as may be authorized by the provisions of this part 
applicable to the previously decided claim. 38 C.F.R. § 
3.156(c)(3).

Nevertheless, the claim for an earlier effective date, to 
include CUE, has not yet been adjudicated.  A decision on 
that claim could change the outcome of the Veteran's claim 
for a temporary total evaluation.  As such, the earlier 
effective date and CUE claims are inextricably intertwined 
with the temporary total evaluation claim currently on 
appeal.  For this reason, the issue of entitlement to an 
earlier effective date for the grant of service connection, 
to include whether there was CUE in a prior rating decision, 
should be resolved prior to resolution of the temporary total 
evaluation issue. See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (the prohibition against the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other should not be 
subject to piecemeal decision-making or appellate 
litigation).  Accordingly, a remand is required for the RO to 
adjudicate the inextricably intertwined issue.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The RO should adjudicate the claim for 
entitlement to an earlier effective 
date for the grant of service 
connection for the Veteran's right knee 
disabilities, to include whether there 
was CUE in prior rating decisions dated 
in October 2000, March 2002, and 
October 2005.  The RO should then 
readjudicate the Veteran's claim for a 
temporary total evaluation based on 
surgical or other treatment for a 
service-connected right knee disability 
necessitating convalescence in 
September 1998 and March 2004.  If the 
benefit sought is not granted, the 
appellant and his representative should 
be furnished a Supplemental Statement 
of the Case and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


